Citation Nr: 1501083	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  He also served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The RO assigned a 30 percent evaluation for PTSD from April 7, 2007, and denied a TDIU in an April 2010 rating decision.  In an August 2012 rating decision, the RO increased the PTSD evaluation to 50 percent from September 4, 2009, and continued this evaluation in an August 2012 Supplemental Statement of the Case (SOC).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and Veteran's Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The credible evidence establishes that the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity; hypervigilance, infrequent nightmares, irritability, exaggerated startled response, and avoidance; but is not manifested by occupational and social impairment with deficiencies in most areas (such as work, family relations, judgment, thinking, or mood).

2.  The Veteran's service-connected PTSD does not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for higher rating, the Veteran Claims Assistance Act of 2000 (VCAA) requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA's duty to notify has been satisfied through notice letter dated in April 2009, which fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and he was given ample time to respond.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board therefore finds that all notices required by the VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The evidence obtained or associated with the claims folder includes VA examination reports, VA treatment records, and the Veteran's lay statements.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and he has not contended otherwise.  Therefore, VA's duty to further assist the Veteran in locating records has been satisfied.

The Veteran was afforded VA examinations in January 2008, January 2010, and June 2012 in connection with the claim on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purpose of evaluating the current status of the Veteran's disability as they involved physical examination of the Veteran, a review of the Veteran's pertinent medical history, consideration of the Veteran's reported history, and described the relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, these opinions, when considered together, are adequate because the examiners also described the service-connected disabilities and their effect on employability in sufficient detail, and supported all conclusions with analysis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Higher Ratings

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issues as claims for higher evaluations of the original awards.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
The Veteran's service-connected PTSD has been rated under DC 9411, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent evaluation is warranted where there is flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

Since January 2008, the Veteran's global assessment of functioning (GAF) scores have ranged from 48 to 55.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  Included in this definition is that a person is unable to keep a job.  A GAF score of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  The Board is cognizant that a GAF score is not determinative by itself.

The Veteran asserts that his PTSD symptoms are severe and include anxiety, depression, panic attacks, avoidance of large crowds, memory loss, unprovoked irritability, and the inability to cope with stressful circumstances.  See August 2012 VA Form 9.

A January 2008 VA treatment record shows the Veteran requested a stress test, and denied feelings of sadness, depression, or anxiety.
In January 2008 the Veteran was afforded a VA PTSD examination.  He reported that he had been divorced twice, had three children, and maintains a relationship with his 18-year-old daughter.  Additionally, he reported that he also had one friend.  He stated that he lived alone, and enjoyed going for walks with his dog and repairing vehicles.  Regular activity included cooking, housekeeping and cleaning, and staying in during the evening and watching DVD's.  He stated that he avoided watching the news, due to casualty reports from the war in Iraq.  He reported difficulty falling asleep and nightmares about Vietnam, which is infrequent.  He stated that he did not trust, and felt uncomfortable around others.  He experienced anxiety in public places and hypervigilance.  For instance, he explained that he shopped for groceries late at night when it is not crowded, and that he no longer frequented taverns due to social discomfort amongst crowds and a fear of incurring a DWI charge.  He acknowledged having anger issues and had been in a few fights attributable to intoxication.  He reported that he is easily startled by unexpected noises.  He had no problems driving, but indicated he disliked when other vehicles were too close.  He also reported no history of treatment for anxiety, depression, or mental disorders.  He denied physical limitations and stated that he was handy with mechanical type jobs.  He was employed hauling rocks at a concrete plant, however, will not report back until April because it is seasonal employment, therefore, he is unemployed for three months each winter.  With respect to education, the Veteran reported that after completing the 10th grade he did not return back to high school.  Additionally, he had not received a GED.  The examiner observed that the Veteran's claims file shows negative depression screens in March 2004 and January 2006.  The examiner also noted that during a VA visit in January 2007, and on January 22, 2008 (e.g., one day prior to the VA examination) the Veteran denied feeling sadness, depression, or anxiety.  The examiner noted the Veteran presented with good cognitive status and mild anxiety.  His speech was logical, without indication of hallucinations, delusions, or formal thought disorder.  The Veteran's memory and concentration were noted as adequate.  The examiner diagnosed PTSD and opined that there was no depressive symptoms associated with the PTSD diagnosis.  Additionally, the examiner noted that the Veteran is known to work full-time, primarily showing social impairment, and determined that he presents with occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms of PTSD, but generally satisfactorily functioning with regard to routine behavior, self-care, and conversation.  Also, alcohol use did not appear to contribute to any impairment.  The examiner explained that if the Veteran's employment included a lot of contact with other people, supervision, teamwork, negotiations, or potential conflict, "it is likely that his work performance would deteriorate on a transitory basis."  The examiner based his opinion on the Veteran's statement that he is dissatisfied with his current employment because at times he was unable to handle the difficult, demanding contractors in which the truckers had to interact with.  The examiner assigned a GAF score of 55.

A January 2009 VA treatment record shows a negative PTSD screen.

A January 2010 VA PTSD examination report shows the Veteran is estranged from each of his children; however, within the past two months his daughter contacted him.  He also reported that he lived alone and spent the majority of his time there.  He enjoyed going for drives with his dog, performing repairs on his truck, and cutting wood for heating during the time he is unemployed.  Since his last VA examination for PTSD in January 2008, the Veteran complained of increased difficulty being around people; specifically, during the past one or two years.  For instance, he explained that he shopped for groceries during the early morning hours to minimize contact with others.  He denied significant crying or vegetative symptoms of depression.  He stated that occasionally he thought about his experiences in Vietnam, but denied that these thoughts are distressing for him.  Consistent with his report at the time of his last VA examination, with respect to employment, he was employed as a truck driver for a concrete company since 2000.  It is seasonal employment, therefore, he had been laid off since November 2009, and was receiving unemployment benefits.  He also stated that he worked less than usual in 2009 due to the economic issues and "slow down" within the construction industry.  He described himself as being irritable and confrontational with colleagues at times, but he had never been reprimanded due to an inability to get along with others.  He also stated that he is readily angered by others he encountered in public.  He acknowledged a history of alcohol abuse and reported a history of two arrests in the distant past for fighting in taverns; however, for several years now he occasionally will drink one beer on summer days.  There was no evidence of suicidal or homicidal ideation.  He denied a history of suicide attempts or violence, although he had experienced suicidal ideas "a long time ago."  The Veteran also denied significant symptoms of depression or anxiety, but he reported constant panic attacks.  He denied anxiety related to leaving his home, and stated that he experienced anticipatory anxiety when he must travel into Mason City for errands.  The examiner noted that the Veteran was appropriately groomed, and casually dressed.  He also noted that the Veteran's PTSD symptoms and self-reports are "very similar, even in detail," to those reported during his last VA examination.  He exhibited mildly anxious mannerisms, to include fingering a cord throughout the examination.  His responses to questions were noted as coherent and goal directed, and his attitude was cooperative and suspicious.  The examiner's report reflects that the Veteran did not describe disturbed sleep or concentration difficulty, but acknowledged marked irritability and hypervigilance in public places.  The examiner explained that the Veteran sees himself as less able to associate with others.  He also noted that the Veteran did not describe any increased avoidance behavior or hypervigilance different from what he reported at the time of his last VA examination.  Additionally, the examiner observed that at his last VA examination, the Veteran was found to display mostly social impairment and occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to his PTSD symptoms.  The examiner opined that this description "accurately represents the level of impairment reported currently," finding that the Veteran's current circumstances and annual seasonal unemployment allow him to interact minimally with others.  Additionally, there was no significant change in his social functioning, although he had worked less and stated that he considered retiring.  The examiner assigned a GAF score of 55 and also opined that "[t]he Veteran does not regard himself as unemployable and anticipates being called back to work when work is available."

The Board notes the Veteran's representative's contention that during a June 2010 VA examination for the Veteran's ischemic heart disability, the VA examiner opined that the Veteran is unable to perform physical work due to his heart disease and because he is tired.  Indeed, the VA examiner's report also reflects that the Veteran reported he is able to perform sedentary work.

An August 2010 VA treatment record shows the Veteran reported that he is not dissatisfied with his current employment and also that he is uninterested in pursuing any further formal education.

The Veteran underwent another VA PTSD examination in June 2012.  He reported that he had never sought treatment for his mental disorders to avoid being around others.  He stated he had not been in a relationship since his last VA examination, and had one friend who is also a disabled Veteran, and that he visits his friend to help out and assist with chores.  Consistent with his last VA examination in January 2010, he also stated that he drives without any problems, however he avoided driving on the interstate because other drivers enrage him.  He enjoyed growing tomatoes and stated that he kept busy with other similar activities.  He reported that upon retirement, he started receiving age-related benefits from the Social Security Administration (SSA) in January 2010.  He stated that prior to retirement he was unemployed for some time, and might have desired to continue working had work been available, but he disliked law enforcement harassing truckers, and preferred to leave the trucking industry.  The examiner reviewed the claims file and noted that the Veteran's PTSD symptoms appeared consistent with the January 2010 VA examination.  The examiner's report reflects the Veteran appears to live an isolated existence, and determined the Veteran exhibited the following PTSD diagnostic criteria: recurrent distressing dreams and re-experiencing the traumatic event; difficulty falling or staying asleep; difficulty concentrating; hypervigilance; anger, startled response, and social discomfort; and opined that the Veteran's symptoms reflect occupational and social impairment with reduced reliability and productivity.  Additionally, that the Veteran presented with significantly more depressive symptoms compared to his last VA examination, however, the examiner determined that such symptoms are attributable to additional health problems that limit his activities.  He opined that "approximately one half of the indicated impairment is regarded as ascribable to [the Veteran's] PTSD," and assigned a GAF score of 48.  

A February 2012 VA treatment record shows the Veteran was in control of his emotions and weighed his options in an organized manner.  See VA Treatment Record located on Virtual VA.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD warrants more than a 50 percent evaluation.  Specifically, the Board finds the negative evidence outweighs the positive on the issue of whether the Veteran's symptoms are more severe than contemplated by the current 50 percent disability rating.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran's main symptoms are sleep impairment, social isolation, infrequent nightmares, irritability, anxiety, depression, hypervigilance, and avoidance.  He maintained steady employment as a trucker from 2000 until he chose to retire in 2010, and receive age based SSA benefits.  He is able to function on a daily basis with no difficulty, to include driving his vehicle, and no significant memory impairments have been demonstrated.  The VA examiners indicated that the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  Review of VA treatment records from January 2002 to June 2012 show no evidence that the Veteran's PTSD impaired his performance of routine activities, his ability to function independently, or his ability to control his impulses.  Nor did he exhibit spatial disorientation or obsessional rituals which interfered with routine activities.  

The Board also acknowledges that the Veteran reported passive suicidal thoughts during the January 2010 VA examination.  However, the Veteran denied any suicidal intent or violence at that time.  In fact, there was no evidence from January 2010 forward that the Veteran reported suicidal ideation.
Moreover, the Veteran's GAF scores reflect moderate symptoms.  The Board finds that the GAF scores indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning are more reflective of his symptoms.  These GAF scores support the assignment of a 50 percent evaluation, which is warranted for occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  The GAF scores do not, however, mandate the assignment of an increased evaluation as a 70 percent evaluation requires occupational and social impairment with deficiencies in most areas.

Moreover, the Veteran acted appropriately during all VA examinations.  There is also no evidence of gross impairment in thought processes, an inability to perform activities of daily living, or disorientation.  Difficulty with concentration was reported once at the June 2012 VA examination.  The January 2008 and January 2010 VA examiners found no objective evidence of concentration difficulties, but the June 2012 VA examiner also noted that it appeared there had been significant worsening of the Veteran's physical health and strength since the last VA examination due to other chronic health problems, that were not all service connected.

The evidence of record does not indicate that the Veteran was unable to establish or maintain effective relationships, despite his reports suggesting that he is not sociable.  As discussed, the Veteran reported that he visits his friend's home to assist him and also helped with chores.  This indicates that the Veteran can perform activities of daily living for himself and for others.  Thus, an inability to establish and maintain effective relationships has not been shown.  The Board does not dispute the negative effect the Veteran's PTSD has had on his relationship with his children.  Indeed, the assigned 50 percent rating contemplates difficulty in establishing and maintaining effective work and social relationships.  Furthermore, the Board acknowledges that the Veteran's symptoms cause difficulty in adapting to stressful circumstances; however, the remainder of the Veteran's symptomatology cannot be said to equate to the level of disability contemplated by a rating of 70 percent.  All in all, the evidence does not support a rating greater than 50 percent.  GAF scores and the evidence of various symptoms as described strongly suggest that the Veteran does not meet the criteria for a 70 percent rating.

The Board also finds that the evidence does not demonstrate total social and industrial impairment for a 100 percent rating under the applicable rating criteria.  The Veteran has consistently reported being able to do chores around his home as well as perform activities of daily living and there is no evidence of poor hygiene.  Finally, he is able to manage his finances.  See, e.g., January 2008, January 2010, and June 2012 VA examination reports.

TDIU Analysis

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2014).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Here, the Veteran's service-connected disabilities include:  (1) PTSD, evaluated as 30 percent disabling from April 17, 2007, and 50 percent disabling from September 4, 2009; (2) tinnitus, evaluated as 10 percent disabling from April 17, 2007; (3) arteriosclerotic heart disease ASCAD, evaluated as 10 percent disabling from August 17, 2007; and (4) prostate cancer, evaluated as 100 percent disabling from February 10, 2012.  The Veteran's prostate cancer evaluation is 100 percent disabling from February 10, 2012.  As such, the Veteran satisfies the requirements necessary to consider entitlement to a TDIU on a scheduler basis.  See 38 C.F.R.     § 4.16(a).  The question therefore becomes whether he is unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.  

According to the VA Adjudication and Procedural Manual (M21-1), "substantially gainful employment is defined as employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 MR Part IV, Subpart II, Chapter 2, Section F, Topic 24, c (2012).  This definition "suggests a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words, a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (internal citations omitted). 

An "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Board acknowledges the Veteran's contentions that his PTSD symptoms affect his ability to obtain employment.  Specifically, he suffers from hallucination and suicidal ideation.  He reported that he was terminated from his job because he was verbally aggressive on a few occasions.  He maintains that he is irritable and any time he leaves his home he becomes anxious and has a panic attack.  He struggles with decision making, which also causes anxiety.  He contends that frequently he is disoriented and he is unaware of his whereabouts or why he is there.  He has memory loss of names of those he has known for many years.  He also stated the inability to perform activities of daily living to include dressing himself and maintenance of personal hygiene.  See September 2009 VA Form 21-4138.  The Veteran further contends that he is unable to maintain gainful employment due to suspiciousness, anxiety, memory loss, and anger problems.  See August 2012 VA Form 9.

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including problems he has encountered at work as a result of his service-connected PTSD.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 Vet. App. 1331, 1335 (Fed. Cir. 2006).  Nevertheless, the Board must still weigh the Veteran's lay statements against the objective evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the Veteran's contentions but gives greater probative weight to the VA examiners who considered the Veteran's service-connected disability and concluded it does not prevent the Veteran from engaging in gainful employment.  

The evidence of record reflects the Veteran reported a history of seasonal employment as a trucker from 2000 to 2010 when he retired.  See January 2008, January 2010, and January 2012 VA Examinations.  Additionally, the January 2010 VA examiner opined that "[t]he Veteran does not regard himself as unemployable and anticipates being called back to work when work is available."

Additionally,, VA examiners in January 2008, January 2010, and June 2012, each psychologists, opined that the Veteran is not precluded from engaging in substantially gainful employment as a result of his service-connected disability.  The VA examination reports concluded there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  
In essence, the Board finds that the Veteran has been capable of substantially gainful employment, which is a question different from what the Veteran has actually done.  His past employment is certainly a factor to consider, but it is not determinative.  The criteria for entitlement to TDIU for compensation purposes require that the Veteran be unable to obtain and maintain substantially gainful employment due to service-connected disabilities alone, without consideration of any nonservice-connected disabilities or the Veteran's age.  The evidence does not demonstrate that the Veteran meets these criteria. 

Although the Veteran's service-connected disability no doubt result in a degree of functional impairment, as acknowledged by his current compensable rating, it is not shown to prevent all substantially gainful employment, to include forms of employment other than working in a social environment.  The medical evidence of record does not indicate the Veteran is incapable of obtaining and maintaining employment that does not require consumer contact (as the Veteran reported he was unable to handle the difficult, demanding contractors in which the truckers had to interact with); or securing employment that does not require socializing with others (as the Veteran maintains the preference to isolate himself to avoid others).  See January 2008 VA Examination.  The Board acknowledges that the January 2008 VA examiner opined that the Veteran's employment included a lot of contact with other people, supervision, teamwork, negotiations, or potential conflict, "it is likely that his work performance would deteriorate on a transitory basis."  Notably, neither the VA examiner nor the medical evidence of record show that due to limitations imposed on the Veteran as a result of his disability, he has been unable to secure and maintain gainful employment elsewhere, which is consistent with the Veteran's abilities, aptitudes, and interests.  VA examination reports consistently indicate that the Veteran's PTSD had some impact on social and employment functioning, but did not cause sufficiently severe impairment to prevent him from gainful work.

The Board further notes the Veteran has not indicated that he was employed in any other occupational setting where he was unable to maintain employment due to his service-connected disability.  Thus, his contention that he is unable to tolerate working with others is inaccurate.  See May 2010 Notice of Disagreement (NOD).  
The Veteran is competent to claim that his PTSD symptoms cause social impairment and unprovoked irritability.  However, his statements in this regard are not consistent.  In his September 2009 statement, the Veteran reported that he was terminated from his job because he was verbally aggressive on a few occasions.  See September 2009 VA Form 21-4138.  On the contrary, at the time of his January 2010 VA examination, with respect to working with others, the Veteran described himself as being irritable and confrontational with colleagues at times, but he had never been reprimanded due to an inability to get along with others.  

As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Additional Considerations

As to consideration of referral for an extraschedular rating, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disability at issue in this appeal are reasonably contemplated by the rating schedule.  The Veteran's PTSD is manifested by sleep impairment, social isolation, infrequent nightmares, irritability, anxiety, depression, hypervigilance, and avoidance.  These symptoms, and their resulting impairment, are contemplated by the rating criteria.  Indeed, his social isolation, family troubles, and work difficulties are specifically contemplated under § 4.130 by rating assignments for various levels of occupational and social impairment due to mental disorders.  The Veteran has not described, and a review of the VA treatment records and examination reports fails to reveal, exceptional or unusual symptomatology.  In sum, there is no indication that the average industrial impairment from the disability exceeds that contemplated by the assigned rating.  See 38 C.F.R. § 4.1.  Accordingly, referral of this case for extraschedular consideration is unwarranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362
(Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For the foregoing reasons, the Board finds that entitlement to a TDIU rating is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran. See 38 U.S.C.A § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


